June 28, 1920. The opinion of the Court was delivered by
The following statement appears in the record: *Page 176 
"The complaint in this action was filed March 5, 1919, on a cause of action for damages in the sum of $250 alleged to have been caused by the carelessness, negligence and mismanagement of the defendant, its officers, agents, servants, and employees, in constructing a certain bridge and public highway in the county of Anderson, in that said bridge was not wide enough to entirely span the drain to be covered, there remaining a small hole between the bridge and the highway, and that thereafter the dirt in the public highway immediately adjacent to said bridge caved in, leaving a small open space between the bridge and the highway, and the defendant, its officers, agents, servants, and employees, carelessly, negligently, and by mismanagement allowed said bridge and highway to remain in such defective and unsafe condition, and carelessly and negligently and by mismanagement failed to repair said defective bridge and highway after the defendant had notice of the said open space, or hole, between the bridge and the highway, and of the defective condition of said highway and bridge; and, if the defendant did not know that said bridge and highway was unsafe, it should and would have had notice of it upon the exercise of ordinary diligence and reasonable care. That plaintiff was not carrying more than the usual load. The complaint also alleged that the plaintiff did not in any way by any act bring about said injuries and damages, nor did plaintiff negligently contribute thereto, nor did the wagon in which plaintiff was riding exceed the ordinary weight. The answer was a general denial. The case resulted, upon the trial by Judge DeVore, and a jury, in a verdict for plaintiff for $175."
The defendant made a motion for a nonsuit which was refused. The defendant appealed upon exceptions which raise two questions: (1) Was there evidence of negligence on the part of Anderson county? (2) Was the plaintiff guilty of contributory negligence. *Page 177 
There was testimony tending to sustain the allegations of the complaint, and the case was properly submitted to the jury.
Affirmed.